Citation Nr: 0532963	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  00-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), prior to July 23, 2004.  

2.  Entitlement to a rating in excess of 50 percent for PTSD 
since July 23, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from October 1941 to 
December 1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs.  

In July 2003, the Board issued a decision denying the claim 
for a rating in excess of 30 percent for PTSD.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2004, the 
parties to the appeal filed a Joint Motion for Remand.  By 
Order dated June 25, 2004, the Court vacated the Board's July 
2003 decision and remanded the case to the Board.  

In August 2004, the Board remanded the matter to the RO.  In 
July 2005, the RO issued a Supplemental Statement of the Case 
in which it assigned a 50 percent evaluation for the 
veteran's service-connected PTSD.  That evaluation was 
effective since July 23, 2004.  Hence, the Board has 
characterized the issues on appeal as listed on the title 
page above.   

This matter has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900.


FINDINGS OF FACT

1.  For the period prior to July 23, 2004, the veteran's PTSD 
is manifested by anxiety and depression.  During this period, 
the veteran was able to effectively maintain social 
relationships.  PTSD symptomatology did not result in 
impaired thought processes, panic attacks, delusions, or 
hallucinations.  

2.  For the period from July 23, 2004 to May 23, 2005, the 
veteran's PTSD is manifested by intrusive thoughts, 
depression, anxiety, impaired sleep, and results in 
occupational and social impairment with reduced reliability 
and productivity, but has not caused occupational and social 
impairment, with deficiencies in most areas.

3.  Since May 23, 2005, the veteran's PTSD is manifested by 
anxiety, depression, frequent nightmares, social isolation, 
and deficiencies in family relations, judgment and mood.  
Total social and industrial impairment has not been shown.


CONCLUSIONS OF LAW

1.  For the period prior to July 23, 2004, the criteria for 
an evaluation greater than 30 percent for PTSD is not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2005).

2.  For the period from July 23, 2004 to May 23, 2005, the 
criteria for an evaluation greater than 50 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2005).

3.  Since, May 23, 2005, the criteria for the assignment of a 
70 percent evaluation, but no more, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of a December 2004 letter, 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing that his service-connected PTSD had 
increased in severity.  In addition, the veteran was informed 
of the responsibility to identify, or to submit evidence 
directly to VA.  Furthermore, the RO specifically requested 
that the veteran provide it with or identify any other 
additional evidence that could help substantiate the claim, 
including complete authorizations to obtain VA and private 
medical evidence.  Finally, the letter advised the veteran of 
the evidence it had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified treatment for PTSD 
through the VA medical center and the Vet Center.  The RO has 
obtained the veteran's VA outpatient treatment records and 
Vet Center records.  Moreover, the veteran was afforded VA 
examinations as noted below.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

In a February 1996 decision, the RO granted entitlement to 
service connection for PTSD.  An initial 10 percent rating 
was assigned.  Later, the rating was increased to 30 percent.  

In June 2000, the veteran claimed entitlement to an increased 
rating for his service-connected PTSD.  Accompanying the 
claim were three medical statements, two from the Vet Center, 
and one from a VA staff psychiatrist.  A statement from J. 
W., MSW, LCSW indicated that the veteran suffered from severe 
and chronic symptoms of PTSD and that socially and 
occupationally, he was totally disabled.  

A statement from Counselor, M. B., B.A. stated that the 
veteran was totally disabled from PTSD since the 1960's.  She 
stated that his symptoms included nightmares, flashbacks, 
intrusive thoughts, confusion, anxiety, depression, extreme 
fear and avoidance of other people, hypervigilence, and 
difficulty with concentration.  She stated that he had great 
difficulty in maintaining the most elementary level of social 
functioning.  

A statement from VA Staff Psychiatrist R. T., M.D., indicated 
that the he had treated the veteran for several years.  He 
noted that despite medication, the veteran was markedly 
limited in both social and occupational functioning.  

The veteran underwent a VA examination in August 2000.  
Therein, he reported that he worried often.  He reported 
feeling anxious but did not report panic attacks.  He did 
report intrusive thoughts and recollection of his war 
experience.  He reported occasional depressed mood but 
without any suicidal or homicidal ideation.  He denied any 
hallucinations or delusions.  He did not report any 
flashbacks.  Objectively, his speech was clear, relevant and 
logical.  His affect was labile.  His immediate memory was 
moderately impaired.  His concentration was adequate.  

An April 2001 VA mental health clinic note indicated that the 
veteran received counseling for his PTSD at the Vet Center.  
The veteran was currently depressed and had difficulty eating 
and sleeping.  He attributed the symptoms, however, to recent 
physical health problems.  

In August 2002, the veteran underwent another VA examination.  
The examination was conducted by the same examiner who 
performed the August 2000 examination.  The veteran reported 
that he retired from employment in 1982.  He was married, had 
one adult son, and one grandson.  He reported that he had a 
good relationship with his family.  In addition, he reported 
that he had close friends that he met with most weekdays for 
coffee.  He stated that he and his wife also socialized with 
other couples.  Objectively, he had no impairment in thought 
processes or communication.  He denied any delusions or 
hallucinations.  He denied any suicidal or homicidal 
ideation.  His memory appeared mildly impaired.  His abstract 
thinking and judgment were unimpaired.  

The veteran experienced intrusive recollections, exaggerated 
startle response, sleep difficulties and occasional 
nightmares.  He reported being hypervigilent and indicated 
that he was somewhat detached emotionally from others since 
service as compared to prior to service.  

The examiner noted that the veteran's symptoms resulted in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent inability to perform 
occupational tasks.  The examiner opined that his prognosis 
for improvement was guarded.  

Vet Center records for the period from 1999 to 2004 reflect 
that the veteran was seen for counseling sessions 
approximately every two weeks.  The records note that 
treatment focused on cognitive and behavioral methods for 
dealing with anxiety, depression, and coping skills.  

The veteran underwent another VA examination in July 2004.  
The examiner, a VA psychiatrist, reviewed the veteran's 
claims file.  Therein, the veteran reported continuing 
problems with nightmares, depression, anxiety, and impaired 
sleep.  Since the August 2002 VA examiner, the examiner noted 
that the veteran continued to maintain relationships with his 
wife, family, and friends.  He attended church, and met with 
friends daily for coffee.  

Following a mental status examination, the examiner noted 
that the veteran's nightmares and intrusive recollections had 
increased in frequency since the prior examination.  The 
examiner noted that despite the fact that the veteran 
continued to maintain social relationships, he was 
subjectively distressed by frequent episodes of dysphoria, 
anxiety, reliving war experiences, sleep difficulty, and 
nightmares.  

The veteran underwent another VA examination in May 2005.  
Therein, the veteran reported that since the last 
examination, he and wife slept in separate rooms due to the 
severity of his nightmares.  He continued to socialize with 
his wife and family, although he found that their 
relationship was negatively impacted by his emotional 
irritability.  The veteran continued to socialize with 
friends.  However, he met with them less frequently.  

Upon mental status examination, the veteran was anxious.  
There was no impairment of thought process or communication.  
He did not have delusions or hallucinations.  There was no 
obsessive compulsive behavior.  He reported symptoms of panic 
attacks that occurred 4-5 times per week.  He also reported a 
significantly depressed mood.  He had nightmares 3-4 times a 
week and woke up hollering.  He complained of significantly 
intrusive memories 4-5 times per week.  He also reported 
hyperstartle response, hypervigilence, difficulty sleeping, 
and problems with concentration.  The diagnosis was PTSD.  A 
Global Assessment of Functioning score of 50 was assigned.  

The examiner noted that the veteran's condition had worsened 
since the prior examination.  

III.  Analysis

Disability evaluations are determined by comparing 
symptomatology with rating criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.
38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In this matter, prior to July 23, 2004, the RO rated the 
veteran's PTSD as 30 percent disabling, and since July 23, 
2004, the disability is rated as 50 percent disabling.  
Although the rating has been assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 9411, pursuant to which PTSD is 
evaluated, the veteran's psychiatric disability is rated 
under a general rating formula, set forth at 38 C.F.R. 
§ 4.130.  

Under such formula, a 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is assigned for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Upon review of the evidence in this matter, the Board finds 
that for the period prior to July 23, 2004, the veteran's 
PTSD is manifested by symptoms consistent with a 30 percent 
evaluation.  Since July 23, 2004, his PTSD symptomatology is 
most consistent with a 50 percent evaluation, and since May 
23, 2005 warrants the assignment of a 70 percent evaluation, 
but no more.  

Initially, and with respect to the period prior to July 23, 
2004, the competent medical evidence reflects that the PTSD 
symptomatology resulted in occasional occupational and social 
impairment.  The veteran's PTSD was manifested primarily by 
anxiety, depression, sleep impairment, and occasional 
intrusive recollections of trauma.  There was no evidence of 
impaired thought processes, delusions, hallucinations, or 
difficulty in understanding complex commands.  Moreover, 
during this period the evidence reflects that the veteran was 
able to effectively maintain social relationships with both 
family and friends.  These symptoms are most consistent with 
a 30 percent evaluation.  

The Board has considered the letters submitted by the 
appellant in August 2000 which indicated that the veteran was 
totally disabled.  However, the statements submitted were not 
supported by contemporaneous clinical evidence, were not 
consistent with the veteran's subjective evaluation of his 
condition upon examination in August 2000 and later in August 
2002, and more importantly, were not consistent with the 
clinical findings during treatment at the Vet Center or upon 
VA examination.  These clinical findings do not support that 
allegation that the veteran's PTSD was totally disabling.  

Since July 23, 2004, the evidence supports the assignment of 
a 50 percent evaluation.  During this time period, the 
evidence reflects that the veteran's nightmares increased in 
frequency and severity.  The examiner noted that while the 
veteran continued to maintain social relationships he was 
subjectively distressed by his PTSD symptomatology.  While 
the veteran meets the criteria for a 50 percent evaluation 
during this period, the criteria for a higher evaluation were 
not met.  

In this respect, there was no competent evidence of suicidal 
ideation, illogical speech, near continuous panic or other 
symptoms affecting his ability to function independently.  
While his symptoms were serious during this period, he was 
still able to effectively maintain social relationships with 
both family and friends.  As such, prior to May 23, 2005, an 
evaluation greater than 50 percent is not warranted.  

Since May 23, 2005, the evidence reflects a worsening of the 
veteran's PTSD symptomatology.  The VA examiner noted that 
the veteran was having frequent panic attacks and subjective 
complaints of frequent intrusive traumatic recollections.  
The veteran was no longer sleeping in the same bed with his 
spouse and was no longer able to maintain frequent contacts 
with his friends.  These findings, with resolution of 
reasonable doubt in the appellant's favor, warrant assignment 
of a 70 percent rating, but no more.

The veteran's GAF score of 50 further supports the assignment 
of a 70 percent evaluation.  In this regard, according to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."   There is no question that the GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  Pursuant to the 
DSM-IV, GAFs between 41 and 50 are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, or frequent shoplifting) or any serious impairment 
in social, occupational, and school functioning (e.g., no 
friends, unable to keep a job).  

The Board notes, however, that the record does not support 
the assignment of a 100 percent evaluation.  In this regard, 
there is insufficient evidence to suggest that the veteran's 
PTSD symptoms result in total social and occupational 
impairment.  He does not endorse the symptomatology of a 100 
percent evaluation.  There is no evidence of spatial 
disorientation, grossly inappropriate behavior, persistent 
delusions or hallucinations, intermittent inability to 
perform activities of daily living, or other criteria 
necessary for the assignment of a 100 percent rating.  As 
such, a rating greater than 70 percent, as assigned herein, 
is not warranted.  

Finally, the Board has considered whether a higher evaluation 
of the veteran's service-connected PTSD is warranted on a 
extra-schedular basis pursuant to 38 C.F.R. § 3.32 1(b)(1) 
(cited to in the July 2005 Supplemental Statement Of the 
Case)  However, in the absence of evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), frequent periods of 
hospitalization, or evidence that the disability otherwise 
has rendered impractical the application of the regular 
schedular standards, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met. See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


	(CONTINUED ON NEXT PAGE)





ORDER

For the period prior to July 23, 2004, an evaluation greater 
than 30 percent for PTSD is denied.  

For the period from July 23, 2004 to May 23, 2005, an 
evaluation greater than 50 percent for PTSD is denied.  

Since, May 23, 2005, an evaluation of 70 percent for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


